      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     LORI L. PRICE
 3   Assistant U.S. Attorney
     State Bar No. 025698
 4   Financial Litigation Unit
     United States Courthouse
 5   405 W. Congress Street, Suite 4900
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: lori.price@usdoj.gov
 7   Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
     United States of America,
11                                                              CR 98-001169-TUC-JGZ
             Plaintiff,
12
       vs.                                            THE GOVERNMENT’S RESPONSE TO
13                                                    THE DEFENDANTS’ OPPOSITION TO
     Peter Pierides,                                   DISBURSEMENT OF SEIZED FUNDS
14                                                               (Doc. 101)
             Defendant.
15
16           Plaintiff, United States of America, by and through its undersigned attorneys,
17   responds to the defendant-debtor’s opposition to disbursement of seized funds. (Doc. 101).
18   The government first notes that the assigned AUSA has been in contact with defendant-
19   debtor’s attorney and the attorney for the defendant-debtor’s wife. The parties are close to
20   reaching settlement as to the two garnishments at issue. If the terms are finalized, the parties
21   will notify the court and file the appropriate motions/notices to effectuate the parties’
22   agreement prior to the status conference set for next Tuesday, January 14, 2020.
23           If settlement cannot be reached, the government requests a final 60-day extension
24   of time to conduct discovery before the Court adjudicates the defendant’s opposition to
25   disbursement of seized funds motion. The government requests this final extension of time
26   because additional discovery will be necessary to resolve ownership of the investment
27   accounts based on information provided by the defendant-debtor’s wife. If settlement is
28
      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 2 of 6




 1   not reached, the defendant-debtor and his wife have no objection to continuing the
 2   resolution for 60 days to conduct additional discovery.
 3   Background
 4          In May 2001, the defendant-debtor, Peter Pierides, was convicted of various crimes
 5   for his role in defrauding the Pascua Yaqui Tribe of more than $1.8 million dollars while
 6   working as its Director of Finance. (Doc. 71). For his crimes, he was sentenced to five
 7   years in custody followed by three years of supervised release. (Id.). At the time of his
 8   sentencing, he was living with and engaged to Vicki Treese, whom he had dated since
 9   1996. (Presentence Report dated May 8, 2001 (PSR) ¶ 55). Of note, the defendant-debtor
10   engaged in the fraudulent conspiracy between November 1995 through sometime in 1996.
11   (PSR ¶ 4). Ms. Treese and the defendant-debtor subsequently married on June 14, 2009.
12   (Doc. 101, p. 3).
13          At the defendant-debtor’s sentencing, the Court imposed restitution, to be paid joint
14   and severally with the co-defendants, in the amount of $1,815,728.00. (Doc. 71). The
15   remaining balance owed is substantial. Since his release from custody in September 2004,
16   the defendant-debtor Peter Pierides has paid less than $3000 toward restitution. In fact, the
17   defendant-debtor has not made a payment toward restitution since his tax return was subject
18   to the Treasury Offset Program in 2014. Prior to that, the defendant-debtor had not made a
19   payment since 2007, when he was paying $25 per month while on supervised release.
20          In its efforts to collect the outstanding restitution for payment to the victim, in
21   August 2018, the government filed applications for writs of garnishment of two investment
22   accounts in the name of the defendant-debtor, Peter Pierides. (Docs. 86, 87). At the time
23   the garnishees answered the writs, the Merrill Lynch account had approximately $35,000
24   in funds and the Vantage West account had approximately $58,000 in funds. (Docs. 99,
25   92). The government also served the defendant-debtor with notice and copies of the writs
26   of garnishment on September 4, 2018 and September 27, 2018. (Docs. 90, 91, 96).
27          The defendant-debtor filed his opposition motion on December 3, 2018. (Doc. 101).
28   The focus of the defendant-debtor’s motion is a request that any tax liabilities he may incur


                                                 -2-
      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 3 of 6




 1   as a result of the garnishments be withheld from the garnishments for payment to the IRS
 2   so that the defendant-debtor does not have to pay any liabilities from other funds. (Doc.
 3   101, pp. 2-3). Through the defendant-debtor’s opposition motion and communications with
 4   defense, the government became aware that the defendant-debtor’s wife, Vicki Treese,
 5   intended to make a claim as to ownership of the investment accounts. Since December
 6   2018, the parties have filed motions to extend time so that they could work to resolve the
 7   matter without court intervention. (Docs. 103, 105, 107, 110). If the case is not resolved
 8   with settlement, there are matters outstanding that would benefit from discovery.
 9   Law
10          The defendant-debtor owes restitution pursuant to the Mandatory Victims
11   Restitution Act (“MVPA”), which makes restitution mandatory for certain crimes,
12   including the crimes of conviction in this case. See 18 U.S.C. §§ 3663A(a)(1), (c)(1)(A)(ii).
13   Pursuant to the MVRA, the United States may enforce a judgment imposing a fine,
14   including restitution, in accordance with the practices and procedures for enforcing a civil
15   judgment under the Federal Debt Collection Procedures Act (FDCPA). United States v.
16   Mays, 430 F.3d 963, 965, n.2 (9th Cir. 2005) (FDCPA applies to United States’ collection
17   of criminal restitution debts under MVRA). The FDCPA sets forth the “exclusive civil
18   procedures for the United States ... to recover a judgment on ... an amount that is owing to
19   the United States on account of ... restitution.” Id. at 965. The FDCPA permits the Court
20   to “issue a writ of garnishment against property (including nonexempt disposable earnings)
21   in which the debtor has a substantial nonexempt interest and which is in the possession,
22   custody, or control of a person other than the debtor, in order to satisfy the judgment against
23   the debtor.” 28 U.S.C. § 3205(a). Property is defined under the FDCPA to include, in
24   relevant part, “any present or future interest, whether legal or equitable, in real, personal
25   ..., or mixed property, tangible or intangible, vested or contingent, wherever located and
26   however held (including community property and property held in trust ...)[.]” 28 U.S.C. §
27   3002(12).
28          In this case, the defendant-debtor’s interests in the two IRA accounts held in the


                                                  -3-
      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 4 of 6




 1   custody of the garnishees are property as defined under the FDCPA and are therefore
 2   subject to garnishment. See 28 U.S.C. §§ 3002(12), 3205(a). While the defendant-debtor’s
 3   wife has not filed a pleading in the criminal case, she has informally asserted to the
 4   government that she also has an interest in these accounts.
 5   Ownership of the Two IRA Accounts
 6          The FDCPA provides that co-owned property is subject to garnishment under 28
 7   U.S.C. § 3205 to the same extent co-owned property is subject to garnishment under the
 8   law of the State in which the property is located. 28 U.S.C. § 3205(a). Here, the two IRA
 9   accounts are located in Arizona.
10          Under Arizona law, the community property of a married couple is liable for the
11   premarital separate debts or other liabilities of either spouse, “but only to the extent of the
12   value of that spouse’s contribution to the community property which would have been such
13   spouse’s separate property if single.” A.R.S. § 25-215(B). The defendant was sentenced on
14   May 25, 2001. (Doc. 71). While he and his now wife, Vicki Treese, were engaged to be
15   married, at the time they were not married and the restitution judgment was the defendant-
16   debtor’s sole obligation. The defendant-debtor married Vicki Treese on June 14, 2009.
17   (Doc. 101, p. 3). At that point, the debt became community property to the extent of the
18   defendant-debtor’s contribution to the community property, which would have been his
19   separate property if he was single.
20   The Defendant-Debtor’s Merrill Lynch Edge IRA Would Be His Separate Property If
21   He Was Single; Thus, It Is Subject To Garnishment
22          The defendant-debtor’s wife claims she has a community property interest in this
23   IRA account, which she states derives from the defendant-debtor’s employment from 2006
24   through 2012. Based on the representations of the defendant-debtor’s wife, this account
25   began as the defendant’s separate property as he acquired it and funded it prior to his
26   marriage. It may be that contributions during marriage could be characterized as
27   community property. Whether this account is characterized as the defendant-debtor’s
28   separate property or community property, this account is subject to garnishment. Had the


                                                  -4-
      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 5 of 6




 1   defendant-debtor not been married, his IRA account from his employment would have been
 2   his separate property and thus, under the community property law of Arizona it is subject
 3   to garnishment. A.R.S. § 25-215(B); see also United States v. Novak, 476 F.3d 1041, 1043
 4   (9th Cir. 2007) (“[W]e conclude that criminal restitution orders can be enforced by
 5   garnishing retirement funds, but with the funds only payable when the defendant has a
 6   current, unilateral right to receive payments under the terms of the retirement plan.”).
 7   More Discovery Is Necessary To Determine Whether The Defendant-Debtor’s Vantage
 8   West IRA Account Is Subject To Garnishment
 9          The defendant-debtor’s wife claims this account is her separate property as she
10   allegedly funded this account with money from separate property that she sold. To support
11   this claim, the defendant-debtor’s wife has provided some documentation showing a little
12   more than half of the deposits into this IRA account originated from a Vantage West
13   savings account that is in her name only. No information was provided to show who made
14   deposits into that account. It appears the IRA account was opened in 2009, the year the
15   defendant-debtor and Vicki Treese were married. The account is in the defendant-debtor’s
16   name individually.
17          Under Arizona law, the presumption is that all property acquired by either spouse
18   during marriage is community property. A.R.S. § 25-211. That presumption can be rebutted
19   with clear and convincing evidence. Bender v. Bender, 123 Ariz. 90, 93 (Ariz. App. 1979).
20   At this point, the defendant-debtor’s wife has not provided and the government does not
21   have sufficient evidence to know how the Vantage West IRA account should be
22   characterized. The government seeks additional discovery to address this issue.
23   Potential Tax Liability Is Not An Allowable Exemption to Garnishment
24          The defendant-debtor filed his opposition to the disbursement of seized funds
25   primarily arguing that any tax consequences he may have if the government liquidates his
26   account should be accounted for in the garnishment. (Doc. 101, pp. 2-3). The defendant
27   cites no legal support for his position. While courts have, at times, held out money from
28   garnishments of investment accounts in anticipation of tax liabilities, there is no exemption


                                                 -5-
      Case 4:98-cr-01169-JGZ Document 115 Filed 01/07/20 Page 6 of 6




 1   from garnishment that requires it. See e.g. United States v. Sandra Stevens, CR-10-797-
 2   PHX-ROS (Doc. 398); 18 U.S.C. § 3613(a)(1); 26 U.S.C. § 6334. A judgment-debtor with
 3   a restitution judgment debt can obtain relief from garnishment on only two bases (1) a valid
 4   exemption or (2) the government’s failure to comply with the statutory requirements for
 5   the garnishment process. 28 U.S.C § 3202(d); see also United States v. Webb, No. CR-10-
 6   1071-PHX-JAT (LOA), 2014 WL 2153954, at *4 (D. Ariz. May 15, 2014). The defendant
 7   does not allege the government failed to comply with the statutory requirements and a
 8   request to withhold monies for potential tax liabilities is not a valid exemption.
 9   Relief Requested
10          If the parties do not resolve the pending opposition motion with a settlement, the
11   government requests an additional 60 days to conduct discovery.
12          RESPECTFULLY submitted this 7th day of January, 2020.
13
                                                MICHAEL BAILEY
14                                              United States Attorney
                                                District of Arizona
15
                                                s/Lori L. Price
16
                                                LORI L. PRICE
17                                              Assistant U.S. Attorney
18   Copy of the foregoing served electronically or by
     other means this 7th day of January, 2020, to:
19
     Thomas E. Higgins, Jr., Esq.
20   Attorney for Defendant Peter Pierides
21   Michael Brown, Esq.
     Attorney for Vicki Lynn Treese
22
23
24
25
26
27
28


                                                 -6-
